Citation Nr: 1426071	
Decision Date: 06/09/14    Archive Date: 06/16/14

DOCKET NO.  10-34 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for right ear hearing loss, to include on a secondary basis. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel



INTRODUCTION

The Veteran served on active duty from October 1966 to October 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office in Milwaukee, Wisconsin.  

This matter was previously before the Board in December 2012, at which time it was remanded for further development. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted above, this matter was previously remanded to obtain an addendum medical opinion addressing whether the Veteran's right ear hearing loss is related to noise exposure during service.  The opinion was obtained on remand in January 2013.  The VA examiner determined that such a relationship is unlikely ("less than 50/50 probability").  The examiner, however, also provided an opinion regarding service-connected tinnitus and hearing loss, opining that the two are "not likely related."  As the issue of entitlement to service connection on a secondary basis has been raised, the Board must address this theory.  

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service connected disability. See 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

The Board acknowledges that the January 2013 VA examiner found that hearing loss was "not likely" related to service-connected tinnitus, but finds this opinion to be lacking in rationale as pertaining to the Veteran's case.  Specifically, while the examiner stated that tinnitus was a "symptom" of "many maladies," including hearing loss and several other hearing impairment disorders (none of which the Veteran has been shown to have), the pertinent question for consideration in this case is whether the Veteran's service-connected tinnitus causes or aggravates his right ear hearing loss.  (Emphasis added).  The opinion also does not address the aggravation component of secondary service connection.  Thus, the opinion does not adequately address secondary service connection, and a new opinion should be obtained upon remand.

In addition to obtaining an addendum opinion on remand, the representative should contact the Veteran and verify his current mailing address.  Correspondence contained in the claims file indicates that the Veteran has been living in Texas (not Wisconsin) since November 2012.  Notably, the most recent correspondence from the Board, which was mailed to the Veteran's Wisconsin address, was returned by the United States Postal Service as "undeliverable."  As such, the Veteran's current mailing address must be verified on remand. 

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and his representative to confirm a current mailing address.

2. Thereafter, provide the Veteran with notice of VA's duties to notify and to assist with regard to substantiating a secondary service connection claim under 38 C.F.R. 
§ 3.310 with respect to his claim for service connection for hearing loss.

3. Thereafter, forward the Veteran's claims file to the examiner who provided the January 2013 VA medical opinion and request an addendum opinion or to another appropriate VA examiner to render the requested opinion. The examiner should review the entire claims file, including this REMAND, and should provide an opinion as to the following:

(a) Is it at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's right ear hearing loss was CAUSED by his service-connected tinnitus?  The examiner found that the Veteran's "hearing loss is not likely related to the Veteran's service connected tinnitus." 
The comments ("tinnitus is a symptom of many maladies" including hearing loss, "frequently individuals with normal hearing experience tinnitus as well," etc.), however, do not explain why this Veteran's service-connected tinnitus did not cause his right ear hearing loss.  Please provide a rationale specific to the Veteran.  

(b) Is it at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's right ear hearing loss was AGGRAVATED by his service-connected tinnitus condition?  Please provide a rationale specific to the Veteran.  In answering this question, the examiner is asked to accept that "aggravated" means there was (1) an increase in severity of the right ear hearing loss, where (2) the increase was not due to the natural progress of the right ear hearing loss. 

4.  Following completion of the requested actions, the claim on appeal should be readjudicated.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.  The case should then be returned to the Board, if in order.



The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



